DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length without including any drawings or other non-related data. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
Claims 1, 6-12 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 	Claims 6-12 are rejected for depending on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in Pub. No. US 2015/0181476 A1 (cited by the applicant), hereinafter referred to as Yang, in view of Wang et al. in U.S. Patent No. 9,538,438 B2 (newly cited), hereinafter referred to as Wang.
 	Referring to claim 1, Yang discloses an apparatus for a source base station, comprising: at least one memory (342); and logic (340 and all components connected to 340) for the source base station (310), at least a portion of the logic comprised in hardware coupled to the at least one memory, the logic to: initiate a handover (HO) process via a handover command to handover a user equipment (UE) to a target base station (paragraphs [0043]-[0050] and FIG. 5).
 	Yang fails to disclose the operations to provide downlink (DL) data to the UE following transmission of the HO command, and terminate providing the DL data to the UE responsive to detecting a stop DL data event comprising receipt of a message from the target base station that the UE receives DL data from the target base station, which are well known in the art and commonly applied in wireless communications field for providing continue communication to avoid any packet from being lost.
 	Wang, for example, from the similar field of endeavor, teaches the same feature of providing downlink (DL) data to the UE (via the target eNB) following transmission of the HO command (col. 2, line 55 to col. 3, line 15, Operations 7 & 8), and terminate providing the DL data to the UE responsive to detecting a stop DL data event comprising receipt of a message from the target base station that the UE receives DL data from the target base station (col. 3, lines 16-26, 59-62, operations 9-11, 17 & 18), which can be easily adopted by one of ordinary skill in the art to implement in the system of Yang, to provide continue communication to avoid any packet from being lost and further enhance the system reliability.

 	Referring to claim 7, Yang in view of Wang disclose that the logic to initiate an HO event timer and access event estimate information to estimate the occurrence of the HO event (paragraphs [0044]-[0046] in Yang, col. 3, lines 16-26, 59-62, operations 9-11, 17 & 18 in Wang).
 	Referring to claim 8, Yang in view of Wang disclose that the logic to provide DL data to the target base station responsive to detecting a forward DL data event during the HO process (paragraphs [0047]-[0049] in Yang, col. 3, lines 16-26, 59-62, operations 9-11, 17 & 18 in Wang).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wang, as applied to claims 1 and 8 above, and further in view of Du in U.S. Patent No. 8,457,640 B2, hereinafter referred to as Du.
 	Referring to claim 9, Yang in view of Wang differ from the claim, they fail to disclose the feature that the forward DL data event comprising at least one of transmission of the HO command to the UE, performance of at least a portion of a random access channel (RACH) procedure by the UE, receipt of a random access response (RAR) message by the UE, and the UE accessing the target base station, which is also well known in the art and commonly applied in wireless communications field for implementing conventional random access channel (RACH) procedure into the system to further enhance the system capability and performance.
  	Du, for example, from the similar field of endeavor, teaches the same feature such that the forward DL data event comprising at least one of transmission of the HO command to the .
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wang, as applied to claim 1, and further in view of Xu et al. in U.S. Patent No. 10,225,779 B2, hereinafter referred to as Xu.
 	Referring to claim 10, Yang in view of Wang fail to disclose that the logic to provide a sequence number (SN) transfer message to the target base station responsive to detecting an SN status transfer event during the HO process, which is also well known in the art and commonly applied in wireless communications field for providing conventional signaling data exchange purpose.
 	Xu, for example, also from the similar field of endeavor, teaches the same feature that the logic to provide a sequence number (SN) transfer message to the target base station responsive to detecting an SN status transfer event during the HO process (col. 13, lines 54-60, col. 17, lines 14-19, col. 31, lines 24-28, col. 35, line 65 to col. 36, line 3, and FIGs. 11, 12, 17 and 25), which can be easily adopted by one of ordinary skill in the art to implement in the system of Yang and Wang to provide conventional signaling data exchange to further enhance the system controllability and efficiency.
	Referring to claim 11, Yang in view of Wang and Xu disclose that the SN status transfer event comprising at least one of the UE not receiving packet data, the UE accessing the target 
 	Referring to claim 12, Yang in view of Wang and Xu disclose that the logic to: provide DL data to the target base station responsive to detecting a forward DL data event during the HO process, and provide a sequence number (SN) transfer message to the target base station responsive to detecting an SN status transfer event during the HO process (col. 13, lines 54-60, col. 17, lines 14-19, col. 31, lines 24-28, col. 35, line 65 to col. 36, line 3, and FIGs. 11, 12, 17 and 25 in Xu).
Claims 13, 15-17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wang and Ahluwalia in U.S. Patent No. 8,228,869 B2 (newly cited).
 	Referring to claim 13, Yang discloses a non-transitory computer-readable storage medium (paragraphs [0053] and [0060]) that stores instructions for execution by processing circuitry of a base station, the instructions to cause the base station to: operate as a source base station during a handover (HO) process handing over a user equipment (UE) to a target base station (paragraphs [0043]-[0050] and FIG. 5).
 	Yang fails to disclose the operations to provide downlink (DL) data to the UE following transmission of the HO command, and terminate providing the DL data to the UE responsive to detecting a stop DL data event, which are well known in the art and commonly applied in wireless communications field for providing continue communication to avoid any packet from being lost.
 	Wang, for example, from the similar field of endeavor, teaches the same feature of providing downlink (DL) data to the UE (via the target eNB) following transmission of the HO command (col. 2, line 55 to col. 3, line 15, Operations 7 & 8), and terminate providing the DL 
 	Yang in view of Wang still fail to disclose the feature that the stop DL data events comprises a first stop DL data event of loss of acknowledgment for DL data from the UE and a second stop DL data event of loss of status report from the UE, which is also well known in the art and commonly applied in wireless communications field for fault detection and recovery purpose.  Ahluwalia, for example, also from the similar field of endeavor, teaches such conventional feature (col. 11, lines 37-59, col. 13, line 1-7, 30-39, col. 14, lines 17-25) to further enhance the system capability for fault detection and recovery.
 	Referring to claim 15, Yang in view of Wang and Ahluwalia disclose that the logic to detect the stop DL data event by estimating an occurrence of an HO event during the HO process (paragraphs [0044]-[0046] in Yang, col. 3, lines 16-26, 59-62, operations 9-11, 17 & 18 in Wang).
 	Referring to claim 16, Yang in view of Wang and Ahluwalia disclose that the logic to initiate an HO event timer and access event estimate information to estimate the occurrence of the HO event (paragraphs [0044]-[0046] in Yang, col. 3, lines 16-26, 59-62, operations 9-11, 17 & 18 in Wang).
 	Referring to claim 17, Yang in view of Wang and Ahluwalia disclose that the logic to provide DL data to the target base station responsive to detecting a forward DL data event during the HO process (paragraphs [0047]-[0049] in Yang, col. 3, lines 16-26, 59-62, operations 9-11, 17 & 18 in Wang).
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wang and Ahluwalia, as applied to claims 13 and 17 above, and further in view of Du.
  	Referring to claim 18, Yang in view of Wang and Ahluwalia differ from the claim, they fail to disclose the feature that the forward DL data event comprising at least one of transmission of the HO command to the UE, performance of at least a portion of a random access channel (RACH) procedure by the UE, receipt of a random access response (RAR) message by the UE, and the UE accessing the target base station, which is also well known in the art and commonly applied in wireless communications field for implementing conventional random access channel (RACH) procedure into the system to further enhance the system capability and performance.
   	Du, for example, from the similar field of endeavor, teaches the same feature such that the forward DL data event comprising at least one of transmission of the HO command to the UE, performance of at least a portion of a random access channel (RACH) procedure by the UE, receipt of a random access response (RAR) message by the UE, and the UE accessing the target base station (col. 9, lines 16-23 in Du), which can be easily adopted by one of ordinary skill in the art to implement in the system of Yang, Wang and Ahluwalia, to implement conventional random access channel (RACH) procedure into the system to further enhance the system capability and performance.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Wang and Ahluwalia, as applied to claim 13, and further in view of Xu.
Referring to claim 19, Yang in view of Wang and Ahluwalia fail to disclose that the logic to provide a sequence number (SN) transfer message to the target base station responsive to detecting an SN status transfer event during the HO process, which is also well known in the art and commonly applied in wireless communications field for providing conventional signaling data exchange purpose.
  	Xu, for example, also from the similar field of endeavor, teaches the same feature that the logic to provide a sequence number (SN) transfer message to the target base station responsive to detecting an SN status transfer event during the HO process (col. 13, lines 54-60, col. 17, lines 14-19, col. 31, lines 24-28, col. 35, line 65 to col. 36, line 3, and FIGs. 11, 12, 17 and 25), which can be easily adopted by one of ordinary skill in the art to implement in the system of Yang, Wang and Ahluwalia to provide conventional signaling data exchange to further enhance the system controllability and efficiency.
 	Referring to claim 20, Yang in view of Wang, Ahluwalia and Xu disclose that the SN status transfer event comprising at least one of the UE not receiving packet data, the UE accessing the target base station, and the target base station sending confirmation to the source eNB that the UE has completed the HO process (col. 13, lines 54-60, col. 17, lines 14-19, col. 31, lines 24-28, col. 35, line 65 to col. 36, line 3, and FIGs. 11, 12, 17 and 25 in Xu).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Park et al., Ahluwalia ‘998, ‘181 & ‘484 and Cho are additionally cited to show conventional handover/handoff process utilizing HO command similar to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465